Title: To Thomas Jefferson from John Banister, 19 January 1786
From: Banister, John
To: Jefferson, Thomas



Dear Sir
Virga. Jany. 19th. 1786

I had the honor of receiving your letter dated at Paris in June last, enclosing one from my Son, dated at Lyons, since which I have heard from neither you nor him, which fills me with unfavorable Presages as to his Health which was when he left us in a bad and dangerous State. May I hope Sir that you will take the trouble of informing me if any ill has happened to Jack, that has occasioned his long and unusual Silence, altho opportunities occur daily both from France and England.
I wish you a long enjoyment of Health for the good of that Country to whose Service you have so long generously devoted  your time, being with the utmost Veneration & Regard Dr. Sir your mo obed. & obliged Friend.

J Banister


Our Friend D. Rose is gone to Elesium for he was an Isralite indeed with out guile.

